Citation Nr: 1708140	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-50 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for psychiatric disability.  

2.  Entitlement to a compensable rating for bilateral hearing loss disability.  

3.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury in the right lower extremity.  

4.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury in the left lower extremity.  

5.  Entitlement to service connection for arthritis of the feet and ankles.  

6.  Entitlement to chronic fatigue associated with residuals of cold injury.  




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1950 to April 1953.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan, which is the Agency of Original Jurisdiction (AOJ) in this matter.     

The evidence of record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the most recent Statements of the Case (SOCs), and has been considered pursuant to the Veteran's March 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

In January 2016, the Veteran filed a notice of disagreement (NOD) against an October 2015 rating decision denying entitlement to special monthly compensation  SMC) based on aid and attendance/housebound.  The AOJ has not responded with a SOC.  But in a January 2016 letter to the Veteran, the AOJ acknowledged receipt of the NOD.  As such, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

In statements of record dated in January 1999, August 2014, January 2016, and March 2016, the issues of service connection for knee, back, and sleep disabilities were raised.  In an April 2015 statement, moreover, the Veteran indicated an interest in claiming clear and unmistakable error (CUE) against an April 2013 rating decision, and its assigned effective date for a total disability rating based on individual unemployability (TDIU).  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them.  Each is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  VA now requires that claims be made on a specific claim form prescribed by the Secretary, which is available at the local Regional Office or online at www.ebenefits.va.gov.

In the decision below, the Board will decide the service connection claim for psychiatric disability, and the increased rating claim for bilateral hearing loss.  The increased rating claims for lower extremity cold injury residuals, and the service connection claims for feet and ankle arthritis and for fatigue, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied a claim to reopen service connection for psychiatric disability in a November 2005 rating decision the Veteran did not appeal. 

2.  Evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability.  

3.  An anxiety disorder, PTSD, as likely as not relates to active duty.  

4.  Throughout the period of the appeal, the Veteran's bilateral hearing loss disability has been manifested by no worse than level IV hearing acuity in the right ear, and level II hearing acuity in the left ear.




CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  PTSD was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1154 (West); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In letters dated between October 2007 and September 2015, the AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Further, following full notification, the claims on appeal were readjudicated in SOCs of record.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The record indicates that certain STRs and certain service personnel records (SPRs) were destroyed by fire while in the possession of the government.  As such, the Board will explain its findings and conclusions and will consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  The Application to Reopen Service Connection

The Veteran contends that he incurred psychiatric disability as the result of his service in Korea during the Korean Conflict.  

The Veteran filed his original service connection claim for psychiatric disability in October 2004.  In an unappealed June 2005 rating decision, the AOJ denied the claim.  The Veteran filed a claim to reopen service connection for psychiatric disability later in June 2005, which the AOJ denied in an unappealed rating decision in November 2005.  The June 2005 statement reopening the claim did not, in any way, indicate that the Veteran was appealing the denial of service connection for an acquired psychiatric disorder in June 2005.  This communication does not constitute a notice of disagreement.  A notice of disagreement was not received for the November 2005 rating decision.  As the Veteran did not appeal these decisions, the decisions became final decisions.  38 C.F.R. § 20.1103.  In September 2007, the Veteran again filed a claim to reopen service connection for psychiatric disability.  In the March 2008 rating decision on appeal, the AOJ denied this claim as well.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the most recent final rating decision in November 2005, the AOJ considered STRs and SPRs indicating exposure to extreme cold temperatures and combat, a November 2004 letter from a private psychologist who diagnosed the Veteran with an anxiety disability (i.e., posttraumatic stress disorder (PTSD)) and who attributed the disorder to service, a January 2005 VA treatment record noting the diagnosis of anxiety disorder, an August 2005 VA examination report which found the Veteran without any psychiatric disability, a September 2005 lay statement from the Veteran's spouse describing psychiatric problems, and the Veteran's lay assertions detailing his experiences in Korea, to include his experiences in combat situations and in extreme cold weather.  Based on this evidence, the RO denied the Veteran's claim.  

As noted earlier, the Veteran's claim to reopen service connection for psychiatric disability was filed in September 2007.  The evidence included in the record since the final November 2005 rating decision consists of a January 2009 VA examination report noting diagnoses of depression and anxiety, but not of PTSD, an October 2009 VA addendum opinion which found anxiety unrelated to service, and additional lay assertions from the Veteran, including his testimony before the AOJ in December 2008, which include renewed assertions that psychiatric disability resulted from experiences during service, and new assertions that psychiatric disability relates secondarily to service-connected cold injuries in the upper and lower extremities.    

The evidence received since the November 2005 final rating decision is new and material.  In particular, the Veteran's lay assertions that the cold he experienced during service, and the physical disabilities he incurred from the cold, are material evidence inasmuch as they suggest he developed psychiatric problems from his documented service in Korea during the winter months.        

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., current psychiatric disability that may relate to the rigors of wartime service).  Accordingly, the claim of entitlement to service connection for psychiatric disability is reopened.  The issue will be addressed further below.  

III.  Service Connection for Psychiatric Disability

The Veteran has been diagnosed with a general anxiety disorder and with the particular anxiety disorder of PTSD.  As such, in assessing his service connection claim, the Board will consider any acquired psychiatric disorder diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 U.S.C.A. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  As the record indicates that the Veteran engaged in combat during service, the presumption under 38 U.S.C.A. § 1154 will apply here.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as psychosis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs and SPRs, private and VA treatment records and reports, and lay statements from the Veteran and his wife.  Based on this evidence, and for the following reasons, a service connection finding is warranted for anxiety disability.    

First, the January 2009 VA report establishes the diagnosis of psychiatric disability - anxiety - during the appeal period.  

Second, the record establishes that the Veteran incurred psychiatric injury during service.  The record shows that he served in Korea during the Korean Conflict and was exposed to extreme cold weather conditions there.  Indeed, the Veteran has been service connected for disability in each upper and lower extremity due to cold injuries in Korea.  Further, the record establishes that the Veteran engaged in combat with the enemy in Korea, and was therefore presumably exposed to combat stressors.  The SPRs evidence service with an infantry unit in Korea between August 1950 and November 1951.  The SPRs note a combat record involving several battles and/or campaigns.  The Veteran's discharge record does not note the award of a combat infantryman badge (CIB).  However, a SPR appears to indicate the award of a CIB (i.e., "CIB ad") in October 1950.  Further, as noted in the December 2009 SOC addressing this issue, the Veteran "received 5 battle stars" which supports his claim to have experienced combat in Korea.  38 U.S.C.A. § 1154; see also, O'Hare supra.  Lastly, the Board finds the Veteran's repeated assertions to having served in combat in Korea to be credible, particularly in light of the evidence documenting combat service against the enemy.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).    

Third, the evidence is in equipoise regarding whether combat service, and the extreme cold the Veteran endured in Korea, relates to anxiety.  On the one hand, the October 2009 VA addendum opinion clearly states that anxiety did not relate to service.  In support, the examiner stated that the Veteran did not indicate that his anxiety related to his experiences during service.  This opinion is of limited probative value, however, because its rationale - that the Veteran did not connect anxiety to service in Korea - is contradicted by many statements in the record from the Veteran since 2005.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The other medical nexus opinion in the record is found in the November 2004 letter from the private psychologist, who clearly states that the anxiety disability of PTSD relates to the Veteran's service.  In that report, the private psychologist detailed the Veteran's military history and the symptoms he has experienced since discharge from service.  The military service referenced is consistent with the Veteran's reported military service.  The Board finds this opinion is entitled to probative weight.  

Based on the above, the Board finds the evidence is in relative equipoise with respect to whether the Veteran has an acquired psychiatric disorder which is etiologically linked to his active duty service.  As such, service connection is warranted for PTSD.  


IV.  Increased Rating for Hearing Loss

In a June 2005 rating decision, the AOJ granted service connection for bilateral hearing loss, and rated the disorder as 0 percent disabling since October 2004.  The Veteran did not appeal the decision.  On December 4, 2008, the Veteran filed a claim for increased rating.  In the December 2011 rating decision on appeal, the AOJ denied the claim.  In the decision below, the Board will consider whether a higher rating has been warranted at any time from December 4, 2007, one year prior to the date of receipt of the claim for increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In this matter, the relevant evidence of record consists of VA treatment records and reports.  In the reports of record, each of the VA examiners detailed the Veteran's medical history, noted the Veteran's complaints, and detailed his current audiological status.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in the reports are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom, supra.  

The Veteran has undergone three VA audiology examinations since December 2007.  

In the first of the VA examinations, in February 2011, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
45
65
60
65
59
LEFT
40
55
50
45
48

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the right ear and 88 percent in the left ear.  

Applying the results to the Table VI chart results in level IV hearing in the right ear, and level II hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

In the second VA examination, in August 2011, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
45
65
60
60
58
LEFT
40
55
50
45
48

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 84 percent in the right ear and 88 percent in the left ear.  

Applying the results to the Table VI chart result in level III hearing in the right ear and level II hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  These results do not exceed the criteria for a 0 percent evaluation.    



In the third VA examination, in March 2012, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
50
70
70
65
64
LEFT
50
55
55
50
53

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the right ear and 84 percent in the left ear.  

Applying the results to the Table VI chart result in level IV hearing in the right ear and level II hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  As with the February and August 2011 VA audiometric test results, these results do not exceed the criteria for a 0 percent evaluation.    

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire period of the appeal.  See Lendenmann, supra.  

Lastly, the Board considered remanding the claim for more recent audiological testing.  However, neither lay nor medical evidence indicates a worsening of the disorders since March 2012.  Rather, a VA treatment record dated as recent as April 2015 indicates "no hearing problems."   

Regarding functional impact, the February 2011 examiner reported the Veteran's complaint that hearing loss affected him in all listening environments.  She later indicated in her August 2011 report that hearing loss did not impact the Veteran's ability to work.  The March 2012 VA examiner indicated that the Veteran reported that hearing loss caused "difficulty in most situations."  See Martinak, supra.  Thus, the evidence indicates that service-connected hearing loss affects the Veteran in a work setting.  However, no evidence of record indicates that his noncompensable hearing loss reduces his earnings capacity.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009).  

V.  Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's hearing loss and its symptomatology.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  The Veteran is service connected for several disabilities in addition to hearing loss.  However, he has not indicated, and the medical evidence has not suggested, that the hearing loss is worse when considered in combination with other service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

Lastly, the Board notes that the Veteran has been in receipt of a TDIU since May 22, 2012.  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to a compensable rating for bilateral hearing loss disability is denied.  


REMAND

A remand is warranted for additional medical inquiry into the increased rating claims for residuals of cold weather injury to the lower extremities, and for the service connection claims for fatigue, and for foot and ankle arthritis.  

With regard to the increased rating claims for residuals of cold injury to the lower extremities, the most recent VA compensation examination was conducted in December 2008.  Lay and medical evidence dated since then - to include multiple reports addressing the Veteran's claim for SMC - indicate that lower extremity disability has worsened since then.  New examinations should therefore be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Moreover, these claims are inextricably intertwined with the service connection claim for knee disability referred to the AOJ above, and with the service connection claims for ankle and foot arthritis remanded below.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

With regard to the service connection claims for fatigue and foot and ankle arthritis, remand is warranted for additional medical inquiry regarding their etiology.  Further, these claims are also inextricably intertwined with other issues.  The claim regarding fatigue is inextricably intertwined with the sleep disorder referred to the AOJ and with the remanded increased rating claims for cold injury, while the claim for foot and ankle arthritis is inextricably intertwined with the remanded increased rating claims for cold injury.  See Smith, supra.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2015.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed fatigue and foot/ankle arthritis disabilities.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran have the disability he claims (fatigue/sleep disorder, foot/ankle arthritis)?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any current diagnosed disability is related to an in-service disease, event, or injury?

In answering (b), please address the referred issue above regarding whether the Veteran has a sleep disability.  Further, in addressing the ankles and feet, please address the impact of cold injury, and presume that the cold injury did in fact occur to the feet and ankles during service.  Please also address why hand arthritis was found service connected to cold injury, and whether the rationale relied on in the September 2012 VA report connecting cold injury to hand arthritis applies to the feet and ankles as well.  

(c)  If the answer to (b) is negative, is it as likely as not that any diagnosed disorder is proximately due to or the result of a service-connected disability (e.g., other service-connected lower extremity disabilities, anxiety disorder )? 

(d)  If the answers to (b) and (c) are negative, is it as likely as not that any diagnosed disorder has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Any opinion or conclusion reached should be fully explained.

3.  Schedule a VA examination to determine the current severity of the residuals of cold injury to the lower extremities.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

In assessing the severity here, the examiner should address: any service-connected residual of cold injury to the lower extremities to include service-connected tinea pedis, hammertoes, and hallux valgus; the bilateral knee disability referred to the AOJ above; and the bilateral ankle/foot arthritis that has been remanded to the AOJ for additional medical inquiry.  In short, all residuals of cold injury in the lower extremities - whether service connected now or later - must be examined and detailed.   

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the SOCs should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Board again notes that each of the issues remanded here is inextricably intertwined with either an issue referred to the AOJ, or with another remanded issue.  Each of the claims must be finally resolved prior to returning the case to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


